In an action by a wife for a separation and by her husband for a divorce, the appeal is from an order denying appellant’s application for a blood-grouping test, pursuant to section 306-a of the Civil Practice *862Act. Order affirmed, without costs, without prejudice to a renewal of the application at Special Term, upon proper papers. The matters relied upon by appellant and referred to in his brief are not part of the papers on appeal. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.